 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9

10   BRYAN EDWARD KAYE,                      Case No. SA CV 18-01040 JLS (AFM)
11                      Plaintiff,
                                             ORDER ACCEPTING FINDINGS AND
12                                           RECOMMENDATIONS OF UNITED
           v.
13                                           STATES MAGISTRATE JUDGE
     THE SUPERIOR COURT OF
14   CALIFORNIA, et al.,
15
                        Defendants.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Report and
18   Recommendation of United States Magistrate Judge. No objections to the Report
19   have been filed herein.   The Court accepts the findings and recommendations of
20   the Magistrate Judge.
21         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
22   the Magistrate Judge is accepted and adopted; and (2) Judgment shall be entered
23   dismissing this action.
24

25   DATED: October 2, 2018
26

27                                        ____________________________________
                                                 JOSEPHINE L. STATON
28                                          UNITED STATES DISTRICT JUDGE
